Citation Nr: 0016901	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether injuries sustained in a motor vehicle accident during 
service in May 1985 were incurred in the line of duty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service with the U.S. Navy from 
September 1981 to April 1986, and again from October 1986 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  This appeal arises from a claim for 
service connection for the residuals of multiple injuries 
alleged to have resulted from a motor vehicle accident which 
occurred during service in May 1985. 


FINDING OF FACT

A clear preponderance of the evidence on file shows that the 
injuries received by the veteran during service in a motor 
vehicle accident in May 1985 occurred as a result of the 
veteran's consumption of alcohol prior to operating the motor 
vehicle, and that his intoxication was the proximate cause of 
the ensuing accident and the veteran's injuries, and that 
those injuries thus resulted from the veteran's willful 
misconduct.  


CONCLUSION OF LAW

Injuries sustained by the veteran in a motor vehicle accident 
in May 1985 were not incurred in line of duty but were 
instead the result of the veteran's willful misconduct.  38 
U.S.C.A. §§ 105, 5107(a) (West 1991); 38 C.F.R. §§ 3.1(m), 
(n), 3.301 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claims for service connection are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that they are 
plausible.  All of the facts have been developed as far as is 
practicable and no further development is necessary to comply 
with the duty to assist.  

Law and Regulation.  Injury or disease incurred during active 
military service will be deemed to have been incurred in line 
of duty and not the result of a veteran's own misconduct 
unless such injury or disease was the result of the veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his abuse of alcohol or drugs.  A 
service department finding that injury or disease occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury or disease.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in drinking of a beverage to enjoy 
its intoxicating effects, intoxication results proximately 
and immediately in disability, the disability will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2).  An injury or disease incurred 
during active military service shall not be deemed to have 
been incurred in line of duty if such injury was the result 
of the abuse of alcohol by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to the user.  
38 C.F.R. § 3.301(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 105(a) creates a 
presumption that an injury incurred during active military 
service will be deemed to have been incurred in line of duty 
unless the injury was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  A finding of 
"willful misconduct" is an independent finding which negates 
the "line of duty" presumption.  To deny a finding of line of 
duty on the basis of a finding of willful misconduct the 
Board must establish that denial is justified by a 
preponderance of the evidence.  See Smith v. Derwinski, 
2 Vet. App. 241 (1992).  In evaluating the evidence for and 
against a claim, the Board must conduct its review mindful of 
the statutory presumption in the veteran's favor.  See 
Akins v. Derwinski, 1 Vet. App. 228, 230 (1991).  

Factual Background.  The service medical records reveal that 
in late May 1985, the veteran was admitted to a hospital 
following a motor vehicle accident with multiple trauma 
including a lacerated liver, transected jejunum, left renal 
infarct, and hemothorax.  Further details regarding injuries 
or surgical treatment are not necessary, but it is noted that 
surgery included suturing of multiple lacerations to the left 
chin.  The veteran was released from the hospital on June 15, 
1985, and it was noted that he was to be admitted to a 
service alcohol rehabilitation program in August at the Naval 
hospital.  

A service medical record documenting the veteran's admission 
in August through October 1985 for alcohol rehabilitation 
reflects that at the time of admission, the veteran reported 
a history of injudicious drinking manifested by inability to 
achieve sobriety.  There had been repeated behavioral 
manifestations of alcoholism as follows:  Increased 
tolerance, blackouts, financial problems, loss of control, 
deteriorating job performance, severe auto accident while 
intoxicated, one NJP, DUI (driving while under the influence 
of alcohol), and one arrest for public intoxication.  The 
veteran completed this program, apparently successfully, and 
was returned to duty.  

A Naval alcohol and drug abuse screening certificate 
completed by the veteran in October 1986 in conjunction with 
his hospitalization for alcohol treatment contains the 
veteran's initialed and signed statement that "I have been 
convicted of an alcohol-related offense."  The standard 
language on this form states that the information provided 
regarding alcohol and drug involvement is true and complete 
to the best of the author's knowledge, and that the signer 
certified that he had completed the form honestly and without 
concealing any information and of his own free will.  

The report of a formal service medical board indicates that 
the veteran was evaluated for hyperhidrosis (which is now 
service connected by VA).  This medical board report records 
that the veteran reported significant alcohol abuse 
consistent with alcoholism, but that he reported that he had 
been in remission "since his motor vehicle accident which was 
alcohol-related in September 1985." 

In attempting to reenlist in the Navy, the veteran was 
required to complete a DD Form 1966 providing background 
information for consideration of his request for 
reenlistment.  At block 35 under law violations, the veteran 
reported that in May 1985 he had been convicted of DUI in 
Charleston, South Carolina, at the Charleston County Court 
and that he had paid a fine therefor.  At block 36, the 
veteran indicated that his use of drugs or alcohol had 
resulted in his loss of job or arrest by police or treatment 
for alcoholism.  At block 39, the veteran wrote that "in May 
1985 I was involved in a traffic accident, while recovering 
in hospital was cited for DUI."  That statement is signed by 
the veteran.  The veteran was allowed to reenlist and 
returned to active service.  

In November 1992, the veteran submitted his original claim 
for injuries received in the May 1985 motor vehicle accident.  
In October 1993, the veteran submitted a VA Form 21-4176, 
Report of Accidental Injury.  Therein, the veteran wrote that 
while on authorized liberty, he was driving on Charleston 
Airport Road around 12:30 A.M. and lost control of his car.  
He went off the road and hit a ditch embankment, and was 
ejected from the car and transported to the hospital.  He 
indicated in the affirmative to the question of whether 
alcoholic intoxicants or misconduct of any kind was involved 
on the part of persons involved in this accident.  He wrote 
"I was drinking at the time of the accident."  He also wrote 
that in 1985, he was given the chance to go to alcohol 
rehabilitation and clean up his life and that he had been 
sober ever since.  He said that this was his "one and only 
drunk driving charge."  In describing the motor vehicle 
accident, the veteran noted that there was no other vehicle 
involved and that he was the driver of his vehicle with no 
passenger.  He wrote that he was driving at approximately 
45 miles per hour on a dry concrete road which was curvy and 
that the weather conditions were clear although it was dark 
with no light.  He also wrote that "I am a positive example 
of what alcohol can take from a 21-year-old,"  and that "I 
realize now that I might have caused this accident but I 
can't look back."  

There are on file copies of two letters written by the 
veteran in July 1994 to his Congressman and Senator.  Except 
for the addressee, these letters are identical.  In each 
letter, the veteran wrote that his problem started in May 
1985.  "I was drinking and driving while I was in the Navy.  
I had a crash and almost died."  

In October 1944, the veteran testified at a personal hearing 
at the RO.  At that time, he stated that he had no memory the 
May 1985 motor vehicle accident as he could remember nothing 
after 8 o'clock in the evening and that the accident happened 
at approximately 12:30 A.M.  He reported that his was a 
"single car" accident.  It was indicated that he was passing 
one or two motorcycles and went off the road.  He could not 
recall ever having a blood test at the hospital.  He said he 
did not remember telling a navy doctor that he had a severe 
drinking problem.  When asked if he had a head injury in that 
accident, the veteran replied "not that I know of, about 
then...."  When asked whether he was cited by civilian 
authorities he replied "oh, yes" for "driving under the 
influence."  He said he did not go to court but just paid a 
fine.  He reported that he was not punished by the Navy for 
this incident.  He said that he believed that the Navy had 
completed a line-of-duty investigation.  He said that VA had 
sent him a form for reporting accidental injury and that he 
completed this form.  He said he had no idea how this form 
was going to be used and that he didn't understand it.  He 
agreed with his representative that he basically, unknowingly 
incriminated himself with some of the statements on that 
form.  When asked whether he was drinking that evening, the 
veteran testified that "well, I remember drinking at 8 
o'clock, but I don't remember anything...."  Later during the 
hearing, when asked whether he was stating that he was not 
drinking or he could not remember whether he was drinking, 
the veteran replied "I...I can't remember."  

Finally, there is evidence on file demonstrating that the RO 
made multiple attempts to obtain additional evidence in this 
case.  In July 1994, the RO wrote to the Charleston Police 
Department requesting a copy of any reports of investigation 
conducted in the veteran's May 1985 motor vehicle accident.  
The time and place of the accident was identified as was the 
veteran's name and Social Security number.  The Charleston 
Police Department replied the following month that they had 
no record of receiving such a report and it was indicated 
that the RO could check with the airport police.  In March 
1998, the RO made direct telephone contact with the 
Charleston Airport Police and the Charleston Highway 
Department to determine if either agency had a record of 
investigation of this accident.  Both agencies advised that 
they had no records available.  Also in March 1998, the North 
Charleston Police Department was again contacted without 
success and the South Carolina Highway Patrol was contacted 
and there was no records available from that department as 
well.  Additionally, it appears that two separate requests 
were made by the RO in an attempt to locate any available 
report of a line-of-duty investigation conducted regarding 
the veteran's May 1985 accident in South Carolina.  Each 
request was unsuccessful.  There are on file a significant 
quantity of service personnel records but there is no 
indication that a line of duty investigation was ever 
conducted.  

Analysis.  The Board acknowledges that it must commence 
review of the veteran's appeal presuming that his injuries 
were incurred in line of duty in accordance with the 
governing law and regulation as they have been interpreted by 
the Court.  However, a clear preponderance of the evidence of 
record shows that the injuries received by the veteran in a 
motor vehicle accident in late August 1985 were incurred as a 
result of willful misconduct in that he chose to drive a 
motor vehicle while under the influence of alcohol and that 
such choice involved deliberate or intentional wrongdoing 
with knowledge of or wanton or reckless disregard of its 
probable consequences.  

It is acknowledged that certain evidence is notably absent 
from the file; namely, there is no police accident report, no 
record of conviction for DUI, no clinical record documenting 
blood alcohol level and no record of a formal line-of-duty 
investigation.  Nonetheless, a clear preponderance of the 
evidence on file, which not only includes direct statements 
and testimony of the veteran, but also includes service 
medical and service personnel records, shows that the veteran 
did consume alcohol prior to operating his motor vehicle, and 
that this prior overindulgence in alcohol was the proximate 
cause of his accident and the ensuing injuries that he 
received therefrom.  

The available evidence does show that the veteran sustained 
rather severe injuries as a result of a motor vehicle 
accident and, soon after he received medical treatment for 
these injuries and convalescent time, he was immediately 
referred for inpatient treatment for alcohol recovery.  A 
record of that treatment states that there had been repeated 
behavioral manifestations of alcoholism including a severe 
auto accident while intoxicated and a DUI.  In gaining 
entrance to that program, the veteran certified that he had 
been convicted of an alcohol-related offense.  There is 
certainly no evidence of any other alcohol-related offense 
and the veteran himself later wrote in his report of accident 
to the VA that this was his sole offense.  The fact that the 
veteran was involved in an alcohol-related motor vehicle 
accident was confirmed in the report of medical board 
proceedings.  In forms completed to effect reenlistment the 
veteran certified that he had had been convicted of a DUI in 
the Charleston County Court in May 1985, and he repeated this 
statement in his own writing in the remarks section of this 
form.  

The Board finds particularly noteworthy the veteran's October 
1993 report of accidental injury in which he provided 
significant details regarding the motor vehicle accident in 
question.  Therein, the veteran plainly reported that he was 
involved in a one-car accident and although it was nighttime 
on a curvy road, the road was dry concrete.  He reported that 
he lost control of his vehicle, went off the road, hit a 
ditch embankment, and was ejected from the vehicle.  The 
veteran did not provide any factual explanation for the 
immediate cause of his loss of control of his vehicle in this 
form (or in any other statement or testimony on file).  He 
plainly stated in that report that he was drinking at the 
time of the accident.  While the veteran later in personal 
testimony stated that he had little or no memory after eight 
P.M., several hours before the accident, he at no time during 
that hearing or in any other evidence or argument on file has 
posited any alternative cause for this motor vehicle accident 
other than his intoxication by alcohol.  

While in no way intending to shift the burden of proof which 
is clearly on VA in this case, the fact remains that all 
available evidence on file consistently indicates this motor 
vehicle accident was directly attributable to the veteran's 
prior consumption of alcohol and his resulting loss of 
ability to safely and judiciously operate a motor vehicle.  
That the proximate cause of this motor vehicle accident was 
the veteran's previous overindulgence in alcohol is 
corroborated by evidence that this was only a single car 
accident whereby the veteran himself reported that he simply 
lost control and left the road and hit a ditch embankment.  
There is no evidence or argument presented which provides any 
other cause or reason for this accident to have occurred.  

The veteran has never denied or contradicted evidence on file 
indicating he was charged by civil police authorities and 
convicted of driving a motor vehicle while under the 
influence of alcohol as a result of this motor vehicle 
accident.  To the contrary, he has consistently reported that 
he was charged with DUI and that he paid a fine therefor 
(which is indicative of conviction).  While no record of this 
conviction is available for review, it is certainly 
reasonable to assume and certainly probable that a charge of 
driving under the influence of alcohol was a direct result of 
the veteran's one-car motor vehicle accident.  This also 
clearly supports a finding that the veteran's prior 
overindulgence in alcohol was the actual and proximate cause 
of the accident itself.  That being the case, any injuries 
sustained in that accident were not incurred in line of duty, 
but were instead the direct and proximate result of the 
veteran's prior consumption of alcohol and his intentional 
and wrongful election to operate a motor vehicle thereafter.  

While there is no clinical evidence of the actual blood 
alcohol level of the veteran at or after the time of the 
accident, it should be noted that, at the time of the 
veteran's injury, the Uniform Code of Military Justice, 
Manual for Court Martial, Article 111, for drunken driving, 
defined the terms drunk or impaired as "any intoxication 
which is sufficient sensibly to impair the rational and full 
exercise of the mental or physical faculties."  That is, no 
particular minimum blood alcohol content would have been 
necessary to constitute the military offense of drunk driving 
(although it is possible that such minimum blood alcohol may 
have been necessary to support the veteran's subsequent 
conviction in a South Carolina State court).  

While the major portion of evidence used to support the 
Board's finding comes from statements, testimony and medical 
history provided by the veteran himself, there is no law or 
regulation which prevents the Board from considering this 
evidence in reaching its conclusion in this case.  While 
10 U.S.C.A. § 1219 (West 1991) states that a member of an 
Armed Force may not be required to sign a statement relating 
to the origin, incurrence, or aggravation of a disease or 
injury that he has, there is no evidence nor is there any 
argument that any statement made by the veteran during 
service either orally or in writing was coerced in any way.  
This statute is implemented at 38 C.F.R. § 3.304(b)(3) which 
provides that signed statements of veterans relating to the 
origin or incurrence of any disease or injury made in service 
if against his or her own interest is of no force and effect 
if other data do not establish that fact.  While the veteran 
did sign a statement indicating that he had been convicted of 
an alcohol-related offense to gain entry to an alcohol 
rehabilitation program and did sign a statement indicating 
that he had been convicted of DUI in connection with a motor 
vehicle accident in order to effect reenlistment, neither of 
these statements were taken for the purpose of demonstrating 
origin or incurrence of disease or injury and, in any event, 
these statements are otherwise corroborated by other evidence 
on file.  Consideration of these statements by the Board is 
accordingly not prohibited by either the United States Code 
or the Code of Federal Regulations.  In this regard, it is 
noteworthy that Rule 804(b)(3) of the Federal Rules of 
Evidence provides that statements against interest exist as 
an exception to the hearsay rule.  Statements which at the 
time of their making are so far contrary to the declarant's 
pecuniary or proprietary interest or so far tend to subject 
the declarant to civil or criminal liability or to render 
invalid a claim by the declarant against another, that a 
reasonable person in the declarant's position would not have 
made the statement unless believing it to be true.  That is, 
it is certainly reasonable to assume that the veteran would 
not have made multiple statements indicating that his motor 
vehicle accident of May 1985 was alcohol related and that he 
was charged with and paid a fine for DUI in connection with 
that accident if those statements were not in fact true.  

While the veteran testified at his hearing that he thought 
that the Navy had completed a line-of-duty investigation, the 
Board finds that this is likely not the case.  There are on 
file a significant quantity of service personnel records 
which cover both of the veteran's enlistments.  There are no 
apparent gaps in these records in terms of time and, as noted 
above, there are in fact records on file clearly documenting 
the veteran's enrollment and participation in an alcohol 
recovery program.  At least two additional requests 
specifically directed to locating any line-of-duty 
investigation conducted met with negative results.  Had a 
formal line-of-duty investigation been conducted, given the 
evidence which should have then been available, it seems 
unlikely that such investigation would have resulted in a 
finding of line of duty.  Conversely, had the veteran's 
accident and resulting injuries been found to not be in line 
of duty, this would almost certainly have resulted in the 
veteran being awarded "bad time" or "time lost" which would 
have been added to the end of his enlistment, and the Board 
notes that the DD Form 214 for the veteran's first enlistment 
clearly notes no bad time resulted from that enlistment at 
block 29.  The Board acknowledges that this discussion is 
somewhat speculative but the fact remains that a 
preponderance of the evidence on file shows that a line-of-
duty investigation was likely not conducted and the strong 
presumption flowing from a service department finding of line 
of duty contained at 38 C.F.R. § 3.1(m) is not applicable.  

The evidence on file consistently shows that the veteran was 
involved in a motor vehicle accident in May 1985 as a direct 
result of his prior consumption of alcohol for which he 
received a DUI conviction in State court.  No other causal 
factors have been alleged or shown for the single-car 
accident.  As alcohol was the proximate cause of the vehicle 
accident and the veteran's subsequent injuries, those 
injuries cannot be considered to have been incurred in line 
of duty and are found to have directly resulted from his 
willful misconduct.  Immediately following the veteran's 
treatment for injury and convalescence, he was referred for 
inpatient alcohol recovery treatment which was apparently 
successful and which resulted in the veteran not only being 
able to complete his first enlistment but also being allowed 
to reenlist for a second period of service.  Those facts are 
to the veteran's credit.  However, because the injuries 
received in the motor vehicle accident resulted from the 
veteran's willful misconduct, awards of service connection 
for injuries so received may not be granted in accordance 
with the governing law and regulations.  


ORDER

Injuries sustained by the veteran in a motor vehicle accident 
in May 1985 were not incurred in line of duty.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




